Order entered March 25, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01172-CV

                      VETRI VENTURES, LLC, Appellant

                                         V.

     WESTRIDGE EAGLES NEST OWNERS ASSOCIATION, Appellee

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-02865-2019

                                      ORDER

      We REINSTATE this appeal.

      In compliance with this Court’s March 1, 2022 order, a supplemental clerk’s

record containing the trial court’s written findings of fact and conclusions of law

has been filed. Appellant shall file its brief on the merits within thirty days of the

date of this order.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE